                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                    1:19CV275

BOBBY DARRICK JONES,                )
                                    )
      Plaintiff,                    )
                                    )
Vs.                                 )                         ORDER
                                    )
ANDREW M. SAUL,                     )
                                    )
      Defendant.                    )
____________________________________)

       This matter is before the Court upon remand from the Fourth Circuit for further

proceedings in light of the United States Supreme Court’s decision in Carr v. Saul, 141 S. Ct.

1352 (2021).

       The Plaintiff appealed the denial of disability benefits to this Court arguing, inter alia,

that the Court should remand his case for a new hearing because the ALJ that presided over his

case was not properly appointed under the Appointments Clause of the United States

Constitution. This Court originally found that the Plaintiff had forfeited this challenge because he

failed to raise it during the administrative proceedings. The Plaintiff appealed. While his case

was pending at the Fourth Circuit, the Unites States Supreme Court issued its decision in the

Carr case. In Carr, the Court held that social security plaintiffs do not forfeit an Appointments

Clause challenge by failing to raise it at the agency level. Id. at 1356. Accordingly, this Court

hereby remands this case for a new hearing and de novo decision by a different, properly

appointed ALJ. See Lucia v. S.E.C., 138 S. Ct. 2044, 2055 (2018).

       IT IS THEREFORE ORDERED that the decision of the Commissioner is hereby

reversed and this action is hereby remanded under Sentence Four of § 405(g). Upon remand,




         Case 1:19-cv-00275-GCM Document 28 Filed 08/02/21 Page 1 of 2
the Social Security Administration shall assign a new, properly appointed ALJ to Plaintiff’s

claim.


                                      Signed: August 2, 2021




         Case 1:19-cv-00275-GCM Document 28 Filed 08/02/21 Page 2 of 2
